    Case 1:21-cr-00088-DLF Document 30-1 Filed 04/12/21 Page 1 of 2

2021-04-10 T   2021-04-10 T                                                2021-04-10 T              RONALD
                              Wow ok. Ill tell dad to look for it                                    SANDLIN
  08:36:14       19:02:57                                                    08:36:14



2021-04-09 T   2021-04-10 T   can you look into that article for me? its   2021-04-09 T   RONALD
  20:03:39       08:35:47     on CNN                                         20:03:41     SANDLIN


                              Federal prosecutors get the green light to
2021-04-09 T   2021-04-10 T                                                2021-04-09 T   RONALD
                              start offering plea deals to Capitol riot
  20:03:00       08:35:47                                                    20:03:01     SANDLIN
                              defendants, attorneys say


                              it'd crazy in here 23 hour lockdowns and
                              sometimes days not out of cell. I went 2
                              weeks inside my cell straight. google me
2021-04-09 T                  name I went viral for exposing conditions                   RONALD
  19:27:23                    we are facing. I'm with all capitol people                  SANDLIN
                              we are all good people. I'm trying to
                              keep my head up I'm praying I get
                              bonded out in Tuesday


                              I have been following the trial on Twitter
                              and your mom has been keeping me
                              posted. Whats it like in there? How do
2021-04-09 T   2021-04-09 T                                                2021-04-09 T              RONALD
                              you message me? Do they give you a
  12:20:24       19:04:32                                                    12:20:25                SANDLIN
                              computer? Also keep me posted on
                              whats going on? I hope you are writing
                              daily.


                              hey nice to hear from you its pretty bad
2021-04-07 T   2021-04-09 T                                                2021-04-07 T   RONALD
                              in here they beat one of us up bad its on
  12:20:14       12:17:47                                                    12:20:15     SANDLIN
                              the news


2021-04-08 T   2021-04-08 T                                                2021-04-08 T              RONALD
                              Just be very careful
  20:07:02       20:27:39                                                    20:07:04                SANDLIN



2021-04-08 T   2021-04-08 T                                                2021-04-08 T              RONALD
                              Well thats good.
  20:03:22       20:05:39                                                    20:03:24                SANDLIN


                              love you too. I guess my statement really
2021-04-08 T   2021-04-08 T   made an impact the guard today said          2021-04-08 T   RONALD
  20:02:54       20:03:03     that the jail is nervous and they have         20:02:55     SANDLIN
                              definitely been nice to us since yesterday


2021-04-08 T   2021-04-08 T                                                2021-04-08 T              RONALD
                              Love you.
  20:01:22       20:01:41                                                    20:01:25                SANDLIN



2021-04-08 T   2021-04-08 T                                                2021-04-08 T   RONALD
                              thank you
  20:01:04       20:01:13                                                    20:01:05     SANDLIN



2021-04-08 T   2021-04-08 T                                                2021-04-08 T   RONALD
                              yes
  20:00:50       20:01:01                                                    20:00:52     SANDLIN



2021-04-08 T   2021-04-08 T                                                2021-04-08 T              RONALD
                              Is that enough for a few days?
  19:52:57       20:00:39                                                    19:52:59                SANDLIN



2021-04-08 T   2021-04-08 T                                                2021-04-08 T              RONALD
                              I added $10 to GettingOut
  19:52:38       20:00:39                                                    19:52:41                SANDLIN


                              I dont know when he is getting the truck.
2021-04-08 T   2021-04-08 T   We thought hed be leaving for DC. Which      2021-04-08 T              RONALD
  19:50:50       20:00:39     one do I put money on gor tablet?              19:50:52                SANDLIN
                              Getting out?


2021-04-08 T   2021-04-08 T   can you send me more money for the           2021-04-08 T   RONALD
  19:41:12       19:49:23     tablet?                                        19:41:14     SANDLIN



2021-04-08 T                  I miss the hell out of you I know I'm nor                   RONALD
  12:06:12                    supposed to say that but I do                               SANDLIN



2021-04-08 T                                                                              RONALD
                              how are you
  11:37:06                                                                                SANDLIN


                              nice can you send me what the article
2021-04-07 T                  said in text? also i m writing a book and                   RONALD
                                                                                                    Nick Alvear
  16:47:19                    screenplay let's work together on making                    SANDLIN
                              this a big movie and book
    Case 1:21-cr-00088-DLF Document 30-1 Filed 04/12/21 Page 2 of 2
                              Dude getting out wouldn't let me sign on
                              for 2 weeks its some serious bullshit,
                              dude are you serious one of us got beat
                              up in there!?!? WTF.... Ok. I'll look into
                              this. Let everyone know my consultant
                              lawyer told me 200 folks like us are in
2021-04-02 T   2021-04-05 T                                                  2021-04-02 T                  RONALD
                              there unjustly. My crew started                               Nick Alvear
  10:45:30       15:43:19                                                      10:45:31                    SANDLIN
                              www.SaveThePatriots.org and we are
                              going to get anyone we can out of there
                              asap. Our future is bright bro. I will make
                              the rounds and let people know about
                              Ryan Samsel, I will reach out to his wife
                              also.


                                                                                             RONALD
2021-03-31 T   2021-04-02 T   contact his wife for more info its very        2021-03-31 T                 Nick Alvear
                                                                                             SANDLIN
  11:27:18       10:42:37     important we get the news out bro                11:27:19



                              BTW the guards beat one of up real bad I
                              need your help to let the media know his
                              name is Ryan Samsel his wife's name is
2021-03-31 T   2021-04-02 T                                                  2021-03-31 T    RONALD
                                                      broken nose,                                        Nick Alvear
  11:26:25       10:42:37                                                      11:26:26      SANDLIN
                              fractured orbital, blind in right eye,
                              dislocated jaw, skull fracture, blood clots
                              his attorney is Ryan Metcalf


                              good to hear from you bro! I'll let you
2021-03-30 T   2021-04-02 T                                                  2021-03-30 T    RONALD
                              know I think I'm being bonded out but                                       Nick Alvear
  09:37:03       10:42:36                                                      09:37:04      SANDLIN
                              who knows! I'm excited about the future


2021-03-31 T   2021-03-31 T                                                  2021-03-31 T    RONALD
                              hey bro its Ronnie
  12:00:40       13:42:22                                                      12:00:41      SANDLIN



2021-03-31 T   2021-03-31 T                                                  2021-03-31 T    RONALD
                              thank you
  10:53:08       15:06:14                                                      10:53:10      SANDLIN




2021-03-30 T   2021-03-31 T                                                  2021-03-30 T                  RONALD
  21:20:56       10:40:03                                                      22:34:14                    SANDLIN




2021-03-30 T   2021-03-31 T                                                  2021-03-30 T                  RONALD
                              I got it
  21:11:04       10:40:03                                                      22:20:56                    SANDLIN



2021-03-30 T   2021-03-30 T                                                  2021-03-30 T    RONALD
                              send that to
  10:46:36       13:18:12                                                      10:46:37      SANDLIN


                              I'm doing OK. ups and downs. I'm in a cell
                              block with all Capitol people. I'm proud to
                              call them my friends we stood up for
                              what we believed in and sacrificed. I'm
                              looking forward to being a free man
                              again and hopping on my motorcycle
                              and riding off into the sunset far away
                              from people and their machinations. I've
                              learned a lot about myself in here.
                              Solitary confinement is very very intense.
                              Reading books is the most stimulation I
                              get and most of the time its just me in
                              my head. I've learned to be OK just being
                              and being OK with myself and my own
                              thoughts and for that lesson I'm grateful
                              because I certainly wouldn't have gotten
                              that on my own. I'm writing a book on
                              my journey and I hope to turn it into
2021-03-30 T   2021-03-30 T                                                  2021-03-30 T    RONALD
                              movie. I plan on having Leonardo
  10:46:19       13:18:12                                                      10:46:20      SANDLIN
                              DiCaprio play me :-). I have so many
                              stories to tell. I got a cock marble in
                              prison lol (google it haha) I'm at peace
                              now and I've accepted that I'm here for
                              reason...it may sound self serving but I
                              truly believe I have a divine destiny to
                              fulfill and I/we made history that day and
                              the full implications of our actions his yet
                              to be realized. My bond hearing is in 2
                              weeks and I expect it to be on the news
                              because I will be making an explosive
                              statement...I won't ruin the surprise. My
                              charges are pretty serious including 2
                              assault charges so I expect them to make
                              an example out of me and to be in prison
                              for a few years. I've come to peace with
                              my actions and consequences. Josiah
                              ratted/lied on me to save his own ass
